          Case 1:20-cv-09607-MKV Document 11 Filed 03/08/21 Page 1 of 1

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
                                                                            DATE FILED: 
 EVELINA CALCANO, on behalf of herself and all other
 persons similarly situated,

                            Plaintiff,
                                                                       1:20-cv-09607-MKV
                           -against-                                 ORDER OF DISMISSAL
 THE ORNAMENT SHOP, INC.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 10]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by April

7, 2021. If no such application is made by that date, today’s dismissal of the action is with

prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                       _________________________________
                                                       _ ______
                                                       __    ___________________
                                                                        __
                                                                         _      _ ___________
                                                                                __
Date: March 8, 2021                                    MARY YKKAY    VYSKOCIL
                                                                AY VYSYSKOCI
                                                                      YS       CIIL
      New York, NY                                     United States District
                                                              States Di strict Judge
                                                                      ist
